DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 29 September 2021.

Claims 2-14 are currently amended, claims 1, 15 and 16 are as originally presented and claims 17-20 are new.  In summary, claims 1-20 are pending in the application.

The amendment of the title of the specification is accepted and entered into the record, thus, the objection to the title of the specification is hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinson et al. (U. S. Patent Application Publication 2018/0246520 A1, already of record, hereafter ‘520) and in view of Itti et al. (“A Model of Saliency-Based Visual Attention for Rapid Scene Analysis”, already of record).

Regarding claim 1 (Original), Martinson teaches an output control apparatus (‘520; ¶ 0109; various implementations described herein may relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer) comprising: circuitry (‘520; fig. 9; ¶ 0085-0102; circuitry) configured to acquire image data (‘520; ¶ 0102; sensor data received from the sensor(s) 955 may include image data describing an image of an environment) of a plurality of target objects (‘520; ¶ 0102; sensor data received from the sensor(s) 955 may include image data describing an image of an environment depicting a scene including one or more objects. An object may be a living or a non-living object, an animate or inanimate object, etc. Example objects include but are not images being captured by one or more cameras, etc.)) as captured image data (‘520; ¶ 0102; sensor data received from the sensor(s) 955 may include image data describing an image of an environment); detect the plurality of target objects (‘520; fig. 10, element 1004, object detector; ¶ 0053; ¶ 0069-0079; object detector 1004 may extract features from the sensor data, perform object recognition on the features to attempt to determine their identity, determine confidence values for recognized objects, and provide outcome data reflecting the confidence values) included in the captured image data (‘520; ¶ 0102; an image depicting a scene including one or more objects. An object may be a living or a non-living object, an animate or inanimate object, etc. Example objects include but are not limited humans, animals, furniture, fixtures, cars, utensils, etc.); but does not teach to estimate a recognition level of an observing person on the detected plurality of target objects; identify a specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level; and output screen-display image data including additional information set for the identified specific target object having lower recognition level, the screen-display image data generated for the acquired captured image data.
Itti, working in the same field of endeavor, however, teaches to estimate a recognition level of an observing person on the detected plurality of target objects (Itti; page 1254, fig. 1; Introduction); 



    PNG
    media_image1.png
    552
    356
    media_image1.png
    Greyscale


Fig. 3. Example of operation of the model with a natural image. Parallel feature extraction yields the three conspicuity maps for color contrasts (C), intensity contrasts (I), and orientation contrasts (O). These are combined to form input S to the saliency map (SM). The most salient location is the orange telephone box, which appeared very strongly in C; it becomes the first 


The top or first row of images shows the most salient object circled.  It is a specific target object having the highest recognition level among the detected plurality of target objects (see bottom or last row of images for the plurality of target objects, four circled features, for this example image).
In the second row of images, the left-most circled feature is identified as a specific target object having lower recognition level among the detected plurality of target objects.
The third row of images has a third circled feature that has a lower recognition level than either of the other two circled features and likewise for the fourth or bottom row of images, the fourth circled feature has a recognition level lower than any of the three other circled features.), the screen-display image data generated for the acquired captured image data (Itti; see above) for the benefit of determining for a person, an estimated metric of visually important objects within a captured image scene and display that information to a user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for estimating a recognition level of an observing person on the detected plurality of target objects as taught by Itti with the teachings of an output control apparatus which determines an observation likelihood of an imaged area and an observation likelihood for objects within the same area as taught by Martinson for the benefit of determining for a person an estimated metric of visually important objects within a captured image scene and display that information to a user.
In lines 15-25 on page 24 of the specification of the instant application, the applicant states that the method of generating a saliency map may use known methods and offers the Itti 

In regard to claim 2 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 1 and further teach wherein the image capture device is configured to capture the captured image data or depth information indicating depth of the plurality of target objects (‘520; ¶ 0092; other signals from the surrounding environment and to generate and/or processes sensor data, such as depth data).

Regarding claim 3 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 1 and further teach wherein the circuitry is configured to: identify the specific target object as a target object having lower recognition level in response to the recognition level of the specific target object becoming a given value or less (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2).

 the circuitry is configured to:identify the specific target object as a target object having lower recognition level in response to the recognition level of the specific target object becoming a given value or more (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2).

Regarding claim 5 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 1, wherein the circuitry is further configured to: ; and output the screen-display image data (‘520; ¶ 0094; the processor 995 may be capable of generating and providing electronic display signals to a display device (not shown), supporting the display of images).

In regard to claim 6 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 1 and further teach wherein the circuitry is further configured to: output[[s]] the screen-display image data to a display to display a screen-display image related to the screen-display image data on the display (‘520; ¶ 0094; ¶ 0098; processor 995 may be capable of generating and providing electronic display signals to a display device (not shown), 

Regarding claim 7 (Currently Amended), Martinson and Itti teach the output controller according to claim 1 and further teach wherein the circuitry is further configured to: generate[[s]] the screen-display image data[[,]]; and output[[s]] the generated screen-display image data (‘520; ¶ 0094; ¶ 0098; processor 995 may be capable of generating and providing electronic display signals to a display device (not shown), supporting the display of images; the interface 975 may include one or more of a screen for displaying detection information to the user 925).

In regard to claim 12 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 1 and further teach wherein the output control apparatus is a movable apparatus configured to travel at the site (‘520; Abstract; mobile detection system), the movable apparatus including the image capture device (‘520; ¶ 0102; sensor data received from the sensor(s) 955 may include image data describing an image of an environment) configured to capture the captured image data including the image data of the plurality of target objects (‘520; fig. 10, element 1004, object detector; ¶ 0053; ¶ 0069-0079; object detector 1004 may extract features from the sensor data, perform object recognition on the features to attempt to determine their identity, determine confidence values for recognized objects, and provide outcome data reflecting the confidence values) by capturing the images of things present at the site (‘520; ¶ 0102; sensor data received from the sensor(s) 955 may include image data describing an image of an environment), wherein the circuitry acquires the capture image data including the image data of the plurality of target objects (‘520; fig. 10, element 1004, object detector; ¶ 0053; ¶ 

Regarding claim 13 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 12 and further teach wherein the movable apparatus is any one of robot (‘520; Abstract; robot), vehicle (‘520; ¶ 0099; vehicle), and aircraft that travels at the site.

In regard to claim 14 (Currently Amended), Martinson teaches a display control system (‘520; fig. 9; ¶ 0087; various implementations described herein may relate to an apparatus for performing the operations herein. The system may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer) comprising: a control apparatus (‘520; ¶ 0109; various implementations described herein may relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer) including an image capture device (‘520; ¶ 0102; sensor data received from the sensor(s) 955 may include image data describing an image of an environment) configured to capture images of a plurality of target objects (‘520; ¶ 0102; sensor data received from the sensor(s) 955 may include image data describing an image of an environment) by capturing images of things present at a site (‘520; ¶ 0102; sensor data received from the sensor(s) 
Itti, working in the same field of endeavor, however, teaches to estimate a recognition level of an observing person on the detected plurality of target objects (Itti; page 1254, fig. 1; Introduction); identify a specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2); and output screen-display image data including additional information set for the identified specific target object having lower 
    PNG
    media_image1.png
    552
    356
    media_image1.png
    Greyscale


Fig. 3. Example of operation of the model with a natural image. Parallel feature extraction yields the three conspicuity maps for color contrasts (C), intensity contrasts (I), and orientation contrasts (O). These are combined to form input S to the saliency map (SM). The most salient location is the orange telephone box, which appeared very strongly in C; it becomes the first attended location (92 ms simulated time). After the inhibition-of-return feedback inhibits this location in the saliency map, the next most salient locations are successively selected.

The top or first row of images shows the most salient object circled.  It is a specific target object having the highest recognition level among the detected plurality of target objects (see bottom or 
In the second row of images, the left-most circled feature is identified as a specific target object having lower recognition level among the detected plurality of target objects.
The third row of images has a third circled feature that has a lower recognition level than either of the other two circled features and likewise for the fourth or bottom row of images, the fourth circled feature has a recognition level lower than any of the three other circled features), the screen-display image data generated for the acquired captured image data (Itti; see above) for the benefit of determining for a person, an estimated metric of visually important objects within a captured image scene and display that information to a user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for estimating a recognition level of an observing person on the detected plurality of target objects as taught by Itti with the teachings of an output control apparatus which determines an observation likelihood of an imaged area and an observation likelihood for objects within the same area as taught by Martinson for the benefit of determining for a person an estimated metric of visually important objects within a captured image scene and display that information to a user.
In lines 15-25 on page 24 of the specification of the instant application, the applicant states that the method of generating a saliency map may use known methods and offers the Itti reference as applicant admitted prior art that discloses a method for mapping a visual scene according to an order of likelihood of a person to notice given features.

Regarding claim 15 (Original), Martinson and Itti teach the display control system of claim 14 and further teach the system as further comprising: a server configured to communicate with the control apparatus (‘520; fig. 9, element 901; ¶ 0087) and the display terminal (‘520; fig. 9, element 903; ¶ 0087), the server including another circuitry configured to receive, from the control apparatus, the captured image data obtained by capturing the image data of the plurality of target objects by the image capture device (‘520; ¶ 0089); detect the plurality of target objects included in the captured image data (‘520; ¶ 0089); estimate the recognition level of the observing person on the detected plurality of target objects (Itti; page 1254, fig. 1; Introduction); identify the specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2); and transmit, to the display terminal (‘520; ¶ 0088; ¶ 0090), screen-display image data including additional information set for the identified specific target object having lower recognition level, the screen-display image data generated for the acquired captured image data (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2), the screen-display image data generated for the acquired captured image data (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2).

In regard to claim 16 (Original), Martinson teaches a method (‘520; ¶ 0014) of controlling of an output control apparatus (‘520; ¶ 0109; various implementations described herein may relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer), comprising: acquiring image data of a plurality of target objects (‘520; ¶ 0102; sensor data 
Itti, working in the same field of endeavor, however, teaches to estimate a recognition level of an observing person on the detected plurality of target objects (Itti; page 1254, fig. 1; Introduction); identify a specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2); and output screen-display image data including additional information set for the identified specific target object having lower 

    PNG
    media_image1.png
    552
    356
    media_image1.png
    Greyscale


Fig. 3. Example of operation of the model with a natural image. Parallel feature extraction yields the three conspicuity maps for color contrasts (C), intensity contrasts (I), and orientation contrasts (O). These are combined to form input S to the saliency map (SM). The most salient location is the orange telephone box, which appeared very strongly in C; it becomes the first attended location (92 ms simulated time). After the inhibition-of-return feedback inhibits this location in the saliency map, the next most salient locations are successively selected.

The top or first row of images shows the most salient object circled.  It is a specific target object having the highest recognition level among the detected plurality of target objects (see bottom or 
In the second row of images, the left-most circled feature is identified as a specific target object having lower recognition level among the detected plurality of target objects.
The third row of images has a third circled feature that has a lower recognition level than either of the other two circled features and likewise for the fourth or bottom row of images, the fourth circled feature has a recognition level lower than any of the three other circled features), the screen-display image data generated for the acquired captured image data (Itti; see above) for the benefit of determining for a person, an estimated metric of visually important objects within a captured image scene and display that information to a user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for estimating a recognition level of an observing person on the detected plurality of target objects as taught by Itti with the teachings of an output control apparatus which determines an observation likelihood of an imaged area and an observation likelihood for objects within the same area as taught by Martinson for the benefit of determining for a person an estimated metric of visually important objects within a captured image scene and display that information to a user.
In lines 15-25 on page 24 of the specification of the instant application, the applicant states that the method of generating a saliency map may use known methods and offers the Itti reference as applicant admitted prior art that discloses a method for mapping a visual scene according to an order of likelihood of a person to notice given features.

Regarding claim 17 (New), Martinson and Itti teach the output control apparatus according to claim 1 and further teach wherein the circuitry (‘520; fig. 9; ¶ 0085-0102; circuitry) is further configured to: estimate the recognition level based on a traveling direction of the output control apparatus (‘520; fig. 2; ¶ 0015; ¶ 0059; In block 204, the navigator 101 searches the environment using the observability grid for an observation point. The grid includes likelihood values indicating the most likely locations (relative to likelihood values of other locations) in the environment from which to successfully observe the target. In some embodiments, the navigator 1010 determines an observation point based on grid cell value(s) reflecting the most likely position(s) and/or observation angle(s). In some embodiments, the navigator 1010 may translate the spatial coordinates associated with the grid cells and/or the angular data reflecting angular position to velocity values and instruct the propulsion system 957 of the detection system 903 to move the detection system 903 to that location and position the sensor(s) 955 of the detection system 903 based on the angular position) (Itti; fig. 3, clearly indicates estimating the recognition level based on a traveling direction of the output control apparatus).

Regarding claim 19 (New), Martinson and Itti teach the output control apparatus according to claim 1 and further teach wherein the circuitry (‘520; fig. 9; ¶ 0085-0102; circuitry) is further configured to: estimate the recognition level of an observing person based on a maximum value of a recognition level of a region in the captured image data (‘Itti; page 1255, col. 1, ln. 1-6).

In regard to claim 20 (New), Martinson and Itti teach the output control apparatus according to claim 1 and further teach wherein the circuitry (‘520; fig. 9; ¶ 0085-0102; circuitry) is further configured to: estimate a recognition level of an observing person based on an average value of recognition levels of a region in the captured image data (‘Itti; page 1255, col. 2, ln. 1-14).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Martinson et al. (U. S. Patent Application Publication 2018/0246520 A1, already of record, hereafter ‘520) as applied to claims 1-7, 12-17, 19 and 20 above, and in view of Itti et al. (“A Model of Saliency-Based Visual Attention for Rapid Scene Analysis”, already of record) as applied to claims 1-7, 12-17, 19 and 20 above, and further in view of Ohira et al. (U. S. Patent Application Publication 2017/0344858 A1, already of record, hereafter ‘858).

In regard to claim 8 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 7 and further teach wherein the circuitry is further configured to; estimate[[s]] the recognition level of the additional information set in the generated screen-display image data (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2)]],]]; but do not teach in response to the estimated recognition level of the becoming; and 
Ohira, working in the same field of endeavor, however, teaches wherein the circuitry adjusts a display style of the additional information by changing an appearance of the addition information to reduce visual prominence of the additional information if the recognition level of the estimated additional information becomes a given value or more, and wherein the circuitry outputs the screen-display image data set with the additional information having the adjusted display style (‘858; fig. 3; ¶ 0045; A rectangle 302 is displayed using thin lines as compared to the rectangle 301 because the likelihood of the corresponding face is higher than the likelihood of the face corresponding to the rectangle 301) for the benefit of providing a visual indication or guidance as to the relative recognition level of specific targets within the imaged scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for setting a display mode or style as a function of recognition level values of target objects as taught by Ohira with the teachings of an output control apparatus which determines an observation likelihood of an imaged area and an observation likelihood for objects within the same area as taught by Itti and Martinson for the benefit of providing a visual indication or guidance as to the relative recognition level of specific targets within the imaged scene.

Regarding claim 9 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 7 and further teach wherein the circuitry is further configured to: estimate[[s]] the recognition level of the additional information set in the generated screen-display image data (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of Section 2.2) [[,]]; but do not teach in response to the estimated recognition level of the becoming; and 
Ohira, working in the same field of endeavor, however, teaches wherein the circuitry adjusts a display style of the additional information by changing an appearance of the addition information to increase visual prominence of the additional information if the recognition level of the estimated additional information becomes a given value or less, wherein the circuitry outputs the screen-display image data set with the additional information having the adjusted display style (‘858; fig. 3; ¶ 0037-0038; ) for the benefit of providing a visual indication or guidance as to the relative recognition level of specific targets within the imaged scene.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for setting a display mode or style as a function of recognition level values of target objects as taught by Ohira with the teachings of an output control apparatus which determines an observation likelihood of an imaged area and an observation likelihood for objects within the same area as taught by Itti and Martinson for the benefit of providing a visual indication or guidance as to the relative recognition level of specific targets within the imaged scene.

In regard to claim 10 (Currently Amended), Martinson and Itti teach the output control apparatus according to claim 7 but do not teach wherein the circuitry adjusts a display style of the additional information based on the recognition level of the observing person on the plurality 
Ohira, working in the same field of endeavor, however, teaches wherein the circuitry adjusts a display style of the additional information based on the recognition level of the observing person on the plurality of target objects included in the captured image data, wherein the circuitry generates the screen-display image data set with the additional information having the adjusted display style (‘858; fig. 3; ¶ 0037).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for setting a display mode or style as a function of recognition level values of target objects as taught by Ohira with the teachings of an output control apparatus which determines an observation likelihood of an imaged area and an observation likelihood for objects within the same area as taught by Itti and Martinson for the benefit of providing a visual indication or guidance as to the relative recognition level of specific targets within the imaged scene.

Regarding claim 11 (Currently Amended), Martinson, Itti and Ohira teach the output control apparatus according to claim 8 and further teach wherein the circuitry estimates the recognition level of the additional information based on any one of luminance (Itti; pages 1254-1255, section 2.1), complementary color (Itti; pages 1254-1255, section 2.1), saturation (Itti; pages 1254-1255, section 2.1), size (‘520; ¶ 0092; other signals from the surrounding environment and to generate and/or processes sensor data), shape (‘520; ¶ 0092; other signals from the surrounding environment and to generate and/or processes sensor data), and output timing of the additional information (Itti; pages 1254-1255, section 2.1).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Martinson et al. (U. S. Patent Application Publication 2018/0246520 A1, already of record, hereafter ‘520) as applied to claims 1-17, 19 and 20 above, and in view of Itti et al. (“A Model of Saliency-Based Visual Attention for Rapid Scene Analysis”, already of record) as applied to claims 1-17, 19 and 20 above, and further in view of Huang et al. (U. S. Patent Application Publication 2014/0193074 A1, hereafter ‘074).

In regard to claim 18 (New), Martinson and Itti teach the output control apparatus according to claim 1 and do not teach wherein the circuitry is further configured to: detect the plurality of target objects using a semantic segmentation method.
Huang, working in the same field of endeavor, however, teaches wherein the circuitry is further configured to: detect the plurality of target objects using a semantic segmentation method (‘074; ¶ 0052-0055; The region information generating unit 203 has a semantic map generating function and an input image segmentation function for segmenting an input image hierarchically into spatial sub-regions by using the semantic map) for the benefit of segmenting an input image into a plurality of regions in accordance with semantic meanings extracted from content of the input image.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for detecting a plurality of target objects using a semantic segmentation method as taught by Huang with the teachings of an output control apparatus which determines an observation likelihood of an imaged area and an observation likelihood for objects within the same area as taught by Itti and Martinson for the .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive because the arguments apply to the amended claims and do not reflect the current citations used from the current prior art to formulate the rejection presented above where additional material has been added to clarify the Examiner’s position and to cover the features added in the amendment.

The Applicant’s arguments filed 29 September 2021 are primarily based upon the limitation “identify a specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level” as contained in independent claims 1, 14 and 16.

The Examiner respectfully disagrees with the arguments that Itti does not teach this feature and has added additional material and explanations addressing this feature in the rejection of the independent claims as presented in the claim rejection section and in the following.

Itti teaches to estimate a recognition level of an observing person on the detected plurality of target objects (Itti; page 1254, fig. 1; Introduction); identify a specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level (Itti; Section 2.2 The Saliency Map; pages 1255 and 1256, fig. 3; text of 

    PNG
    media_image1.png
    552
    356
    media_image1.png
    Greyscale


Fig. 3. Example of operation of the model with a natural image. Parallel feature extraction yields the three conspicuity maps for color contrasts (C), intensity contrasts (I), and orientation contrasts (O). These are combined to form input S to the saliency map (SM). The most salient location is the orange telephone box, which appeared very strongly in C; it becomes the first attended location (92 ms simulated time). After the inhibition-of-return feedback inhibits this location in the saliency map, the next most salient locations are successively selected.

The top or first row of images shows the most salient object circled.  It is a specific target object having the highest recognition level among the detected plurality of target objects (see bottom or last row of images for the plurality of target objects, four circled features, for this example image).
In the second row of images, the left-most circled feature is identified as a specific target object having lower recognition level among the detected plurality of target objects.
The third row of images has a third circled feature that has a lower recognition level than either of the other two circled features and likewise for the fourth or bottom row of images, the fourth circled feature has a recognition level lower than any of the three other circled features.
In lines 15-25 on page 24 of the specification of the instant application, the applicant states that the method of generating a saliency map may use known methods and offers the Itti reference as applicant admitted prior art that discloses a method for mapping a visual scene according to an order of likelihood of a person to notice given features.

Contrary to what the Applicant has argued, Itti discloses a map that determines a saliency rating at locations in the visual field for algorithm detected features is NOT completely silent on any particular likelihood of a person noticing a particular feature as presented above, four different decreasing levels of saliency are given for four different specific target objects thus there being at least one specific target object having lower recognition level among the detected plurality of target objects based on the estimated recognition level.

Independent claims 1, 14 and 16 are rejected as shown in the first claim rejection section above and are argued as shown immediately above.

Dependent claims 2-13, 15 and 17-20 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613